Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 10, 2016

The Court of Appeals hereby passes the following order:

A16D0402. BOAZ YEHIEL BADICHI v. ALBION TRADING INC., et al.

      Boaz Yehiel Badichi seeks discretionary review of the trial court’s grant of
partial summary judgment to Albion Trading, Inc., SBS 384, LLC, SBS 276, LLC,
and SBS Holdings at Tall Pines Apartments, LLC in this action for equitable partition
and accounting. We transferred the application to the Supreme Court, which returned
it to us on July 12, 2016, after concluding that it did not have jurisdiction. The
appellees’ motion for reconsideration, which sought the return of the appeal to this
Court, is therefore DENIED AS MOOT.
      The grant of partial summary judgment may be directly appealed. See OCGA
§ 9-11-56 (h); see also Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884)
(1989). Under OCGA § 5-6-35 (j), this court will grant an otherwise timely
discretionary application if the lower court’s order is subject to direct appeal.
Accordingly, this application is hereby GRANTED. The defendants shall have 10
days from the date of this order to file a notice of appeal with the superior court, if
they have not already done so. The superior court clerk is instructed to include a copy
of this order in the appellate record.
                                         Court of Appeals of the State of Georgia
                                                                              08/10/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.